DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 5/242019.  Claims 1-16 and 21-23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10207105. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites similar structures as the instant application, e.g., a lumen, a cutter, a distal clamping member, a proximal clamping .
Claim 1, 4, 5 is not patentably distinct from claim 1 of patent.
Claims 2, 3, 6-11 of the application directly map to claims 2-11.
Claim 12 is not patentably distinct from claim 10 of the patent.
Claim 13 of the application maps to claim 11 of the patent.
Claim 14 is not patentably distinct from claim 6 of the patent.
Claim 15 of the application directly maps to claim 11 of the patent.
Claims 21 and 22 are not patentably distinct from claim 6 of the patent.
Claims 16 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10207105 in view of Olomutzki et al. US 2014/0288572 A1 (Olomutzki)
As to claims 16 and 23, the Patent teaches the extractor of claim 14 and 21 (see rejection above), it should be noted that Patent fails to wherein the cutter automatically rotates or that the extractor includes a helical slot to effect rotation of the cutter.
Olomutzki teaches an extractor with a common helical slot (644) for rotating a cutter [0062], [0077].  The slot allows for automatic rotation of a cutter to facilitate removal of tissue from a lead [0062].  The manner of enhancing a particular device (lead extractor) was made part of ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Olomutzki.  Accordingly, one of ordinary skill in the art would have been capable of applying this know “improvement” technique in the same manner to the prior art extractor of Patent and the results would .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geistert US 2013/0116704 (Geistert).
As to claim 14, Geistert teaches an extractor for removing an implanted lead from a patient, the extractor having a tubular portion (23) defining a lumen (25) to receive the lead therein, a proximal portion, a distal portion (figs. 4a, 4b), a cutter (21) at the distal portion for cutting tissue adjacent the implanted lead, and a carrier (16) movable with respect to the tubular portion, the extractor and lead incrementally relatively movable to swallow the lead as tissue is cut by the cutter adjacent the lead (transition from fig. 4a to 4b), the extractor including clamping structure (13 + 14) carried by the carrier, the clamping structure having a distal portion (13) and a proximal portion (14) and movable in a proximal direction from the distal position to effect extraction of the lead (transition from fig. 5a to 5b), and further movable in a distal direction to return the clamping structure to the distal position, the clamping structure including a first plurality of clamping members (fig. 2b) engageable with the lead, the clamping member extendable from the carrier and movable by the carrier upon movement of the carrier longitudinally with respect to the tubular member (transition from 5a to 5b).

As to claim 21, Geistert teaches an extractor for removing an implanted lead from a patient, the extractor having a proximal portion, a distal portion, a lumen to receive the lead therein (fig. 5a and 5b) and a cutter (21) at the distal portion for cutting tissue adjacent the implanted lead, the extractor and lead incrementally relatively movable to swallow the lead as tissue is cut by the cutter adjacent the lead (transition from fig. 5a to 5b), the extractor including clamping structure (14) having a distal position and a proximal position and movable in a proximal direction from the distal position to effect extraction of the lead (transition from fig. 5a to 5b), and 4further movable in a distal direction to return the clamping structure to the distal position [0069]-[0070], the cutter rotatable automatically upon movement of the clamping structure [0069]-[0070].  
As to claim 22, Geistert teaches the extractor of claim 21, wherein the extractor includes a carrier (16), the clamping structure extending from the carrier (fig. 2a), and an actuating mechanism ([0078], “proximal end of the locking sheath 1…provided with a slip-resistant embossing, or a coating, which allows it to be held by hand) to move the carrier between proximal and distal positions ([0078], fully capable of being gripped and used to slide 16 between proximal and distal positions).  

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCorkle 4576162.
As to claim 14, McCorkle teaches an extractor (fig. 13a) for removing an implanted lead (11) from a patient, the extractor having a tubular portion (1) defining a lumen (fig. 13a show 9a passing through the lumen of 1) to receive the lead therein, a proximal portion, a distal portion (fig. 14b), a cutter (40a shown in figs. 14band 14c) at the distal portion for cutting tissue adjacent the implanted lead, and a carrier (9a) movable with respect to the tubular portion the extractor and lead incrementally relatively movable to swallow the lead as tissue is cut by the cutter adjacent the lead (figs. 6a-7b, col. 9, lines 20-46), the extractor including clamping structure (9 is equivalent to the ring 290 of the instant invention) carried by the carrier (figs. 1-3), the clamping structure having a distal position and a proximal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geistert as applied to claim 21 above, and further in view of Olomutzki et al. US 2014/0288572 A1 (Olomutzki).
As to claim 23, Geistert teaches the extractor of claim 21, wherein the extractor includes a helical slot to effect rotation of the cutter.
Olomutzki teaches an extractor with a common helical slot (644) for rotating a cutter [0062], [0077].  The slot allows for automatic rotation of a cutter to facilitate removal of tissue from a lead [0062].  The manner of enhancing a particular device (lead extractor) was made part of ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Olomutzki.  Accordingly, one of ordinary skill in the art would have been capable of applying this know “improvement” technique in the same manner to the prior art extractor of Geistert and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have .

Allowable Subject Matter
Claims 1-13 would be allowable if the Double Patenting rejection(s) set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record fails to teach or render obvious the overall claimed invention of an extractor for removing an implanted lead from a patient.  The prior art of Geistert US 2013/0116704, McCorkle 4576162, and Olomutzki et al. US 2014/0288572 A1 do not teach engaging a lead with a distal clamping structure along with a proximal clamping structure that is spaced proximally of the distal clamping structure.  The proximal clamping structure being axially movable relative to the distal clamping structure.  Instead the prior art references only teach a single axially movable clamping structure, and therefore do not meet all of the structural limitations of the claim.
Claims 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and must overcome the Obvious Double Patent rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771